DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
Claim Rejections - 35 USC § 112
Claim 6 and its dependent claim 7 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
As set forth in the previous office action;
“Claim 6 and 18 is inferential and unclear in that is calls for PPS resin material having a Fiber Areal Weight (FAW) of about 80 grams/m2.  Such a measure could be that of the combination of the resin material with a prepreg sheet or even possibly chopped fibers being mixed with the resin.  Here one must speculate what combinations and structures are to be measured by such a variable rendering the scope of the claim unclear.”

Reasons for maintaining this portion of the rejection are set forth below in response to applicant’s remarks. 
Claim Rejections - 35 USC § 102
Claim(s) 1, 4, 5 and 24 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Larsen, 2020/0023247 as set forth in the previous office action and below in response to applicant’s remarks.
The above publication that matured into US Patent number 11,219,805 appears as prior art under 35 USC 102(a)(1). The application 16/528,210 was published as 20200023247 on 1/23/20 over year before the filing date 3/18/21 of the instant application. A review of the provisional applications in continuity only reveals a broadly constructed FRP crown cover. As such, the effective filing date for the claimed subject matter of the instant application is its date of filing 3/18/21 over 1year from the prior applications date of publication. 
	As to claim 1, ‘247 shows a club head with an aft body portion with a lightweight crown sub-shell 2304, having an outer layer 2350, a central layer 2352, and an internal layer 2354.  The outer layer and the inner layer are made from different materials than the central layer such as carbon fiber [0103] and foamed material respectively. 
	Claim 5 is considered shown at [0107] disclosing a PPS material.
	Claim 24 is considered shown at [0114].
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1 and 3-7 is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Greaney et al 10,576,335.
As to claim 1, Greaney shows a golf club with a lightweight crown of composite construction having sub-shell further comprises; an outer layer and bottom coating layer of one material 2720 with a central layer 2700 (col. 23, ln. 47), wherein said outer layer and inner layer are different from said central layer, such as metallic and fiberglass respectively. Exemplary semi-crystalline resin materials is disclosed as at RADEL (211).
As to claim 3, a central layer of about 5 layers are considered shown in fig. 24.  
Claim 4 is considered show by seven plies disclosed at col. 14, ln. 23). 
 are made from different materials, and wherein said internal layer and said central layer are made from different materials.  
 	The a polyphenylene sulfide (PPS) material as called for in claim 5 is considered shown at (72). 

Claim 6 is shown by the disclosed Fiber Areal Weight (FAW) of about 50-650 grams/m2.  
Claim 7 is considered shown in the 42% at (73) and (74) . 

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 6, 7, 21-23 and 25-27 is/are rejected under 35 U.S.C. 103 as being unpatentable over Larsen, 2020/0023247.
As to claim 6, 7 and 25-27, ‘247 does not discuss the use of fiber in combination with said PPS resin let alone its Fiber Areal Weight (FAW) of about 80 grams/m2 or the amount of resin.  However, the addition of either chopped fiber or the use of prepreg fiber layers in the making of composite materials is considered well-known in order to make such stronger.  To have added fiber to ‘247 in the claimed amount would have been obvious in order to strengthen the central layer.  Similarly as to claim 7 the typical optimum fiber to resin ration is known to be between 40-60%.  To have used a typical percentage would have been obvious in order to achieve the desired strength. The selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). 
	As to claim 21-23, ‘247 does not appear to disclose an outer layer below .1mm.  However, such changes in size and dimension has been found obvious.  In Gardner v. TEC Syst., Inc., 725 F.2d 1338, 220 USPQ 777 (Fed. Cir. 1984), cert. denied, 469 U.S. 830, 225 USPQ 232 (1984), the Federal Circuit held that, where the only difference between the prior art and the claims was a recitation of relative dimensions of the claimed device and a device having the claimed relative dimensions would not perform differently than the prior art device, the claimed device was not patentably distinct from the prior art device.  To have made the outer layer of ‘247 thinner to .06m would have been obvious in order to make the crown lighter were a stronger crown was not required. 
	
Conclusion
Applicant's arguments filed 9/22/22 have been fully considered but they are not persuasive. 
The terminal disclaimer filed in response to the double patenting rejection is noted. 
With respect to the 1st paragraph rejection, applicant’s amendments and remarks with respect to claim 2 are noted.  
As to claim 6, FAW is not explicitly defined in the specification. At [0089]  of the specification, such appears to be discussed in that context of only possibly a filled resin material.  However, in the context of textiles, such is taken to mean the weight of the fiber alone per unit area. Here there does not appear to be a textile material such as that in the form of a mat of fiberglass or composite material.  Instead such appears to be likely chopped filler material added to the resin. Such is often measured in terms of density per unit of material such as g/cm^3. As such, merely reciting that such “contain reinforcing fiber” does not overcome the rejection as one is not clear of the structure of the claim as to whether such is measuring only the weight of the fiber itself per unit area or the resin matrix containing a filler.  Either amendments to the claim or clarity on the record as to how such is to be measured is required. 
Applicant’s elimination of claim 12 and the issues therewith are noted. 
With respect to the 102 rejection and Larson, applicant argues that he is not prior art as it claims priority to the provisional applications.  However as set forth in the grounds for rejection, the claimed subject matter was not part of the provisional applications and was first presented in the instant application.  As such, the effective filing date of the claimed subject matter calling for “semi crystalline resin material” is the date of this application.  Applicant should positively refer to any earlier disclosure of the claimed subject matter to overcome this rejection as the examiner has failed to find any. Hence, this grounds for rejection remains. 
Where applicant subsequently asserts that Larsen does not show semi crystalline resin material, the examiner does not agree as he explicitly discloses the use of “liquid crystalline polymer foams” at [0103] and specifically contemplates PPS at [0107]. 
With respect to Greaney, applicant argues that the rejection relies on separate embodiments with no teaching to combine them.  The examiner does not agree in that such are disclosed in the alternative and not as separate and distinct embodiments. Here the number of layers and combinations of material used are considered interchangeable as examples of his disclosed invention   In the context of the disclosure, Greaney is discussing material selections and combinations as they would apply to his invention as exemplified by all of his exemplary disclosed embodiments.  For example, at col. 39, lns. 35 and 59, his disclosure is directed to “some embodiments” as oppose to singularly directed to any specific on or another.  He discusses “exemplary polymers” (col. 39, ln. 17) in general, leading up to his discussion that RADEL can be selected at (col. 41, ln. 31).  Since his exemplary polymers can be arranged in his disclosed embodiments in the same way as described in the claim, the rejection based on anticipation has not been shown to be in error. Pre-emptively, even if such a mention is not a specifically mentioned combination with respect to each embodiment, the selection of a known material based on its suitability for its intended use supported a prima facie obviousness determination in Sinclair  & Carroll Co. v. Interchemical Corp., 325 U.S. 327, 65 USPQ 297 (1945). To that extent, the breadth of the claim does not suggest a patentable advance is being recited. Hence, the claims as recited also would not appear to pass the standards of obviousness. 
Applicant subsequently argues that the embodiment of figs. 27A and B is distinct from fig. 4 used to reject claim 2. The examiner does not agree as both are directed to layer structures that are the subject of his disclosed invention. He discloses central layers with an inner and outer layer and discusses several contemplated combinations in accordance with his invention. None of his embodiments are considered mutually exclusive.
With respect to Greaney and former claim 15 and current claims 24-27, such call for PEI film in the internal and outer layer.  While Greaney shows the club head construction with a body having a light weight composite crown subshell, he does not appear to discuss a coating on his layered composite structure in PEI on the inner and outer sides. While Geng, previously applied, generally suggests that composites using fibers of PPS [0045] and coating such with a PEI layer 204 [0058], he appears to only suggest one layer in his fig. 2 embodiment. Applicant suggest at [0093] of his specification that the inner PEI layer is critical to producing two results in and cosmetically appealing finished product on the outer layer and a nice bonding layer on the inner. Such advantages would not appear fairly suggested to modify Greaney with both an inner and outer layer of PEI.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 


Any inquiry concerning this communication or earlier communications from the examiner should be directed to William Pierce whose telephone number is (571)272-4414 and E-mail address is bill.pierce@USPTO.gov. For emergency assistance, supervisory assistance can be obtained with Melba Bumgarner at (571)272-4709.
If attempts to reach the examiner by telephone are unsuccessful, communication via email at the above address may be found more effective. Where current PTO internet usage policy does not permit an examiner to initiate communication via email, such are at the discretion of the applicant.  However, without a written authorization by applicant in place, the USPTO will not respond via Internet e-mail to any Internet correspondence which contains information subject to the confidentiality requirement as set forth in 35 U.S.C. 122. A paper copy of such correspondence will be placed in the appropriate patent application. The following is a sample authorization form which may be used by applicant: 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me by responding to this inquiry by electronic mail. I understand that a copy of these communications will be made of record in the application file.” 

The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/WILLIAM M PIERCE/           Primary Examiner, Art Unit 3711